KINROSS GOLD CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2015 This management's discussion and analysis ("MD&A"), prepared as of May 5, 2015, relates to the financial condition and results of operations of Kinross Gold Corporation together with its wholly owned subsidiaries, as of March 31, 2015 and for the three months then ended, and is intended to supplement and complement Kinross Gold Corporation’s unaudited interim condensed consolidated financial statements for the three months ended March 31, 2015 and the notes thereto (the “interim financial statements”).Readers are cautioned that the MD&A contains forward-looking statements about expected future events and financial and operating performance of the Company, and that actual events may vary from management's expectations.Readers are encouraged to read the Cautionary Statement on Forward Looking Information included with this MD&A and to consult Kinross Gold Corporation's annual audited consolidated financial statements for 2014 and corresponding notes to the financial statements which are available on the Company's web site at www.kinross.com and on www.sedar.com. The interim financial statements and MD&A are presented in U.S.dollars.The interim financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board (“IASB”). This discussion addresses matters we consider important for an understanding of our financial condition and results of operations as at and for the three months ended March 31, 2015, as well as ouroutlook. This section contains forward-looking statements and should be read in conjunction with the risk factors described in "Risk Analysis". In certain instances, references are made to relevant notes in the interim financial statements for additional information. Where we say "we", "us", "our", the "Company" or "Kinross", we mean Kinross Gold Corporation or Kinross Gold Corporation and/or one or more or all of its subsidiaries, as it may apply. Where we refer to the "industry", we mean the gold mining industry. 1.DESCRIPTION OF THE BUSINESS Kinross is engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, the extraction and processing of gold-containing ore, and reclamation of gold mining properties. Kinross’ gold production and exploration activities are carried out principally in Canada, the UnitedStates, the Russian Federation, Brazil, Chile, Ghana and Mauritania.Gold is produced in the form of doré, which is shipped to refineries for final processing.Kinross also produces and sellssilver. The profitability and operating cash flow of Kinross are affected by various factors, including the amount of gold and silver produced, the market prices of gold and silver, operating costs, interest rates, regulatory and environmental compliance, the level of exploration activity and capital expenditures, general and administrative costs, and other discretionary costs and activities.Kinross is also exposed to fluctuations in currency exchange rates, political risks, and varying levels of taxation that can impact profitability and cash flow.Kinross seeks to manage the risks associated with its business operations; however, many of the factors affecting these risks are beyond the Company’s control. Commodity prices continue to be volatile as economies around the world continue to experience economic challenges.Volatility in the price of gold and silver impacts the Company's revenue, while volatility in the price of input costs, such as oil, and foreign exchange rates, particularly the Brazilian real, Chilean peso, Russian rouble, Mauritanian ouguiya, Ghanaian cedi, and Canadian dollar, may have an impact on the Company's operating costs and capital expenditures. Consolidated Financial and Operating Highlights Three months ended March 31, (in millions, except ounces, per share amounts and per ounce amounts) Change % Change Operating Highlights from Continuing Operations (d) Total gold equivalent ounces (a) Produced (c) ) (5 %) Sold (c) 2 % Attributable gold equivalent ounces (a) Produced (c) ) (5 %) Sold (c) 2 % Financial Highlights from Continuing Operations (d) Metal sales $ $ $ ) (4 %) Production cost of sales $ $ $ ) (0 %) Depreciation, depletion and amortization $ $ $ 5 % Operating earnings $ $ $ ) %) Net earnings (loss) attributable to common shareholders $ ) $ $ ) %) Basic earnings (loss) per share attributable to common shareholders $ ) $ $ ) %) Diluted earnings (loss) per share attributable to common shareholders $ ) $ $ ) %) Adjusted net earnings attributable to common shareholders(b) $ $ $ %) Adjusted net earnings per share (b) $ $ $ ) %) Net cash flow provided from operating activities $ $ $ 19 % Adjusted operating cash flow (b) $ $ $ ) %) Capital expenditures $ $ $ ) %) Average realized gold price per ounce $ $ $ ) (6 %) Consolidated production cost of sales per equivalent ounce(c) sold(b) $ $ $ ) (2 %) Attributable(a) production cost of sales per equivalent ounce (c) sold(b) $ $ $ ) (2 %) Attributable(a) production cost of sales per ounce sold on a by-product basis(b) $ $ $ ) (2 %) Attributable(a) all-in sustaining cost per ounce sold on a by-product basis(b) $ $ $ ) (3 %) Attributable(a) all-in sustaining cost per equivalent ounce (c) sold (b) $ $ $ ) (4 %) Attributable(a) all-in cost per ounce sold on a by-product basis(b) $ $ $ ) (5 %) Attributable(a) all-in cost per equivalent ounce (c) sold (b) $ $ $ ) (5 %) (a) "Total" includes 100% of Chirano production."Attributable" includes Kinross' share of Chirano (90%) production. (b) The definition and reconciliation of these non-GAAP financial measures is included in Section 11 of this document. (c) "Gold equivalent ounces" include silver ounces produced and sold converted to a gold equivalent based on a ratio of the average spot market prices for the commodities for each period. The ratio for the first quarter of 2015 was72.91:1 (first quarter of 2014 - 63.15:1). (d) On June 10, 2013, the Company announced its decision to cease development of Fruta del Norte ("FDN").As a result, FDN was reclassified as a discontinued operation.On December 17, 2014, the Company disposed of its interest in FDN. Consolidated Financial Performance First quarter 2015 vs. First quarter 2014 During the first quarter of 2015, Kinross’ attributable production decreased by 5% compared with the same period in 2014, primarily due to lower production from the Kupol segment and Chirano as a result of a decline in grades and at Tasiast due to a decrease in ounces recovered from the heap leach pad and timing of ounces processed through the mill.In addition, production at Round Mountain was lower due to a decrease in ounces produced from the mill as a result of the mill fire in October 2014. The mill was re-commissioned in March 2015. Metal sales decreased by 4% compared with the first quarter of 2014, primarily due to a decrease in the metal prices realized, partially offset by an increase in gold equivalent ounces sold.The average gold price realized decreased from $1,299 per ounce in the first quarter of 2014 to $1,218 per ounce in the first quarter of 2015.Gold equivalent ounces sold in the first quarter of 2015 increased to 641,752 ounces compared with 628,637 ounces in the same period of 2014, primarily due to timing of shipments at Kupol. Production cost of sales was $454.6 million in the first quarter of 2015 compared with $456.0 million in the first quarter of 2014 as a result of lower energy costs and favourable foreign exchange movements, offset by the increase in gold equivalent ounces sold from the Kupol segment. During the first quarter of 2015, depreciation, depletion and amortization increased by 5% compared with the first quarter of 2014, primarily due to the increase in gold equivalent ounces sold from the Kupol segment and a decrease in mineral reserves at Round Mountain, partially offset by a decline in the depreciable asset base at Kettle River-Buckhorn. Operating earnings were $42.5 million in the first quarter of 2015 compared with $81.4 million in the same period of 2014.The change was primarily due to the decrease in metal sales. During the first quarter of 2015, net loss from continuing operations attributable to common shareholders was $6.7 million, or $0.01 per share, compared with net earnings from continuing operations attributable to common shareholders of $31.8 million, or $0.03 per share, in the same period of 2014.The change was primarily a result of the decrease in operating earnings described above.In addition, the Company recorded a tax expense of $25.3 million in the first quarter of 2015 compared with $31.1 million in the first quarter of 2014. Excluding the impact of items that are not reflective of the underlying operating performance of our business, such as foreign exchange translation, the Company’s adjusted effective tax rate for the first quarter of 2015 was 34.1%, compared with an adjusted effective tax rate of 54.3% for the first quarter of 2014. The decrease in the Company’s adjusted effective tax rate for the first quarter of 2015, compared with the same period in 2014, was largely due to differences in the level of income in the Company’s operating jurisdictions from one period to the next. Adjusted net earnings attributable to common shareholders decreased to $15.3 million, or $0.01 per share, for the first quarter of 2015 compared with $34.1 million, or $0.03 per share, for the same period in 2014.The decrease in adjusted net earnings attributable to common shareholders was mainly due to the decline in operating earnings as described above. Net cash flow of continuing operations provided from operating activities increased to $250.1 million in the first quarter of 2015 compared with $210.5 million in the first quarter of 2014, primarily due to favourable working capital changes, partially offset by the decrease in metal sales. During the first quarter of 2015, adjusted operating cash flow decreased to $214.8 million compared with $242.2 million in the same period of 2014, primarily due to the decrease in metal sales. Capital expenditures decreased to $149.5 million in the first quarter of 2015 compared with $168.9 million in the same period of 2014, primarily due to reduced spending at Dvoinoye and Tasiast, partially offset by increased spending at Fort Knox. Attributable production cost of sales per equivalent ounce sold decreased to $709 in the first quarter of 2015 from $727 in the first quarter of 2014, primarily due to lower energy costs and favourable foreign exchange movements and the increase in attributable gold equivalent ounces sold. During the first quarter of 2015, attributable all-in sustaining cost per equivalent ounce sold and per ounce sold on a by-product basis decreased compared with the first quarter of 2014, primarily due to the increase in attributable ounces sold, decreases in energy costsand sustaining capital expenditures, and favourable foreign exchange movements. 2.IMPACT OF KEY ECONOMIC TRENDS Kinross’ 2014 annual MD&A contains a discussion of key economic trends that affect the Company and its financial statements. Included in this MD&A is an update reflecting significant changes since the preparation of the 2014 annual MD&A. Price of Gold The price of gold is the largest single factor in determining profitability and cash flow from operations, therefore, the financial performance of the Company has been, and is expected to continue to be, closely linked to the price of gold.During the first quarter of 2015, the average price of gold was $1,218 per ounce, with gold trading between $1,147 and $1,296 per ounce based on the London PM Fix gold price.This compares to an average of $1,293 per ounce during the first quarter of 2014, with a low of $1,221 and a high of $1,385 per ounce. During the first quarter of 2015, Kinross realized an average price of $1,218 per ounce compared with $1,299 for the corresponding period in 2014. Major influences on the gold price during the first quarter of 2015 included the strengthening of the U.S. dollar and improved economic data from the U.S.Gold prices also declined as a result of lower physical demand and the U.S. Federal Reserve indicating it may accelerate the timing of interest rate increases this year. Cost Pressures The Company’s profitability is subject to industry wide cost pressures on development and operating costs with respect to labour, energy, capital expenditures and consumables in general.Since mining is generally an energy intensive activity, especially in open pit mining, energy prices can have a significant impact on operations.In order to mitigate the impact of higher consumable prices, the Company continues to focus on continuous improvement, both by promoting more efficient use of materials and supplies, and by pursuing more advantageous pricing, while increasing performance and without compromising operational integrity.The Company’s operations have experienced modest decreases in fuel costs in the second half of 2014 and the first quarter of 2015, reflecting global oil and fuel price decreases that occurred during the second half of 2014.Kinross manages its exposure to energy costs by entering, from time to time, into various hedge positions – refer to Section 6 Liquidity and Capital Resources for details. Currency Fluctuations At the Company’s non-U.S. mining operations and exploration activities, which are primarily located in Brazil, Chile, Ghana, Mauritania, the Russian Federation, and Canada, a portion of operating costs and capital expenditures are denominated in their respective local currencies.Generally, as the U.S. dollar strengthens, these currencies weaken, and as the U.S. dollar weakens, these foreign currencies strengthen.During the three months ended March 31, 2015, the U.S. dollar, on average, was stronger relative to the Russian rouble, Canadian dollar, Chilean peso, Brazilian real, Ghanaian cedi and Mauritanian ouguiya compared with the same period in 2014.As at March 31, 2015, the U.S. dollar was also stronger compared to the December 31, 2014 spot exchange rates of the Russian rouble, Canadian dollar, Chilean peso, Brazilian real, Ghanaian cedi and Mauritanian ouguiya. In order to manage this risk, the Company uses currency hedges for certain foreign currency exposures – refer to Section 6 Liquidity and Capital Resources for details. 3.OUTLOOK The following section of this MD&A represents forward-looking information and users are cautioned that actual results may vary. We refer to the risks and assumptions contained in the Cautionary Statement on Forward-Looking Information on pages40 -41 of thisMD&A. Unless otherwise stated "attributable" production includes only Kinross' share of Chirano production (90%).Production cost of sales per attributable gold equivalent ounce is defined as production cost of sales as per the interim financial statements divided by the number of gold equivalent ounces sold, reduced for Chirano (10%) sales attributable to third parties. Approximately 60%-70% of the Company’s costs are denominated in U.S. dollars. A 10% change in foreign exchange could result in an approximate $14 impact on production cost of sales per ounce1. Specific to the Russian rouble, a 10% change in the exchange rate would be expected to result in an approximate $11 impact on Russian production cost of sales per ounce. A $10 per barrel change in the price of oil could result in an approximate $1 impact on production cost of sales per ounce. A $100 change in the price of gold would be expected to result in an approximate $3 impact on production cost of sales per ounce as a result of a change in royalties. Operational Outlook In 2015, Kinross expects to produce approximately 2.4 to 2.6 million gold equivalent ounces from its current operations, lower than the 2014 production of 2.71 million gold equivalent ounces. Production cost of sales per gold equivalent ounce is expected to be in the range of $720 to $780 for 2015. The Company has forecast an all-in sustaining cost for 2015 of $1,000 to $1,100 per gold equivalent ounce sold and per ounce sold on a by-product basis. Total capital expenditures for 2015 are forecast to be approximately $725 million (including estimated capitalized interest of approximately $40 million).Of this amount, sustaining capital expenditures are expected to be approximately $505 million. Exploration expenditures are forecast to be approximately $95 million, none of which is expected to be capitalized.2015 overhead (general and administrative expenses and business development) is expected to be approximately $205 million. Other operating costs are forecast to be approximately $50 million, including $11 million for care and maintenance costs at La Coipa. The above forecast expenses include approximately $30 million related to expected equity-based compensation. Income tax expenses are expected to be $55 million based on our assumed gold price plus approximately 24% of any profit resulting from higher gold prices.Depreciation, depletion and amortization is forecast to be approximately $330 per gold equivalent ounce. 1 Refers to all of the currencies in the countries where the Company has mining operations, fluctuating simultaneously by 10% in the same direction, either appreciating or depreciating, taking into consideration the impact of hedging and the weighting of each currency within our consolidated cost structure. 4.PROJECT UPDATES AND NEW DEVELOPMENTS Project update and organic production initiatives La Coipa Phase 7 update A pre-feasibility study (“PFS”), begun in the second quarter of 2014, to explore potential re-start options at La Coipa, remains on track to be completed during the third quarter of 2015.Metallurgical test work continues to be a major component of the study. Results to date confirm similar characteristics to past ores, with more tests to follow in an effort to optimize the process.A scoping study focused on processing options for known near-surface sulfide mineralization in the district was completed; however, results indicate processing of near-surface sulfides would not be economic at current gold prices.Exploration continues at several district targets with the assessment of some attractive opportunities to extend the mine life beyond what the PFS will contemplate. Paracatu Santo Antonio tailings reprocessing In the fourth quarter of 2015, a new continuous improvement project is expected to launch at Paracatu to reprocess tailings from the Santo Antonio tailings facility.The initiative, which has an estimated capital cost of $20 million, is expected to produce approximately 34,000 additional gold ounces per year at a production cost of sales of $400 per ounce for a minimum of nine years.The tailings will be reprocessed through Plant 1, with an expected production of approximately 11,000 gold ounces in the fourth quarter of 2015. Chirano mine life extension The Company is moving forward with plans to profitably extend Chirano’s estimated mine life by one year to 2020 by unlocking estimated additional ounces at two known mineral deposits: Paboase, and Akoti, where a third underground mine is expected to open.The anticipated mine life extension will also provide additional time to pursue the exploration potential at Chirano, which is one of Kinross’ most cost competitive operations and is located in a highly prospective and low cost mining area. Other developments Class action lawsuits update In April 2015, Kinross reached an agreement to settle for CDN$12.5 million a proposed securities class action lawsuit filed against it in 2012 in the Ontario Superior Court of Justice. This settlement follows a separate $33 million agreement reached in March 2015 to settle a securities class action lawsuit pending against the Company in U.S. federal court in New York. Subject to the respective approvals of the Ontario and U.S. federal courts, these agreements will result in the dismissal of both actions in their entirety, and all members of the classes bound by the settlements will be prohibited from bringing further actions relating to the same subject matters of the respective lawsuit. Assuming that these two proposed settlements receive final court approval and the conditions of the settlement agreements are fulfilled, Kinross will have resolved these lawsuits related to the acquisition and development of Tasiast without any admission of fault or direct payout of funds from the Company for the settlement amounts.In both cases the settlement amounts will be funded from insurance coverage.We expect the Ontario court to consider approval of the Canadian settlement in June 2015 and the U.S. federal court to consider approval of the U.S. settlement by the end of the third quarter of 2015. These settlements, if approved, will shield Kinross shareholders from the continuing risks and costs of the ongoing litigation in these proceedings while allowing the Company to continue to focus on its strategic objectives without the distraction of this litigation – refer to Section 6 Other legal matters for more detail on these lawsuits. Temporary suspension of operations at Maricunga mine On March 24, 2015, Chile’s northern Atacama region experienced an extreme weather event, with heavy rains resulting in mining and crushing operations to be temporarily suspended at Maricunga.The facilities at Maricunga did not sustain any damage.Alternate routes to the mine have now been established.Mining and crushing operations are expected to re-start in June 2015 using an additional backup power plant, with main power lines expected to be back in operation in September 2015.The Adsorption, Desorption, and Recovery (“ADR”) plant, which produces gold from the heap leach, has been running at 80% capacity during this period. Temporary suspension of mill at Round Mountain mine Mill operations at Round Mountain were temporarily suspended as of October 1, 2014, following a fire in the mill building.The Mill was re-commissioned in March 2015 and is now operating at full capacity. Board of Directors update Mr. Kenneth Irving resigned from the Kinross Board of Directors, effectiveFebruary 10, 2015. Mr. Terence Reid, Mr. John Keyes and Ms. Ruth Woods have decided not to stand for re-election to the board of directors of the Company. 5.CONSOLIDATED RESULTS OF OPERATIONS (in millions, except ounces and per ounce amounts) Three months ended March 31, Change % Change Operating Statistics from Continuing Operations (c) Total gold equivalent ounces (a) Produced (b) ) (5 %) Sold (b) 2 % Attributable gold equivalent ounces (a) Produced (b) ) (5 %) Sold (b) 2 % Gold ounces - sold 2 % Silver ounces - sold (000's) 53 5 % Average realized gold price per ounce $ $ $ ) (6 %) Financial Data from Continuing Operations (c) Metal sales $ $ $ ) (4 %) Production cost of sales $ $ $ ) (0 %) Depreciation, depletion and amortization $ $ $ 5 % Operating earnings $ $ $ ) %) Net earnings (loss) attributable to common shareholders $ ) $ $ ) %) (a) "Total" includes 100% of Chirano production."Attributable" includes Kinross' share of Chirano (90%) production. (b) "Gold equivalent ounces" include silver ounces produced and sold converted to a gold equivalent based on a ratio of the average spot market prices for the commodities for each period. The ratio for the first quarter of 2015 was 72.91:1 (first quarter of 2014 - 63.15:1). (c) On June 10, 2013, the Company announced its decision to cease development of FDN.As a result, FDN was reclassified as a discontinued operation.On December 17, 2014, the Company disposed of its interest in FDN. Operating Earnings (Loss) by Segment Three months ended March 31, (in millions) Change % Change (d) Operating segments (a) Fort Knox $ $ $ ) %) Round Mountain ) %) Kettle River-Buckhorn ) %) Paracatu ) (4 %) Maricunga ) (6 %) Kupol (b) 35 % Tasiast ) ) ) nm Chirano ) ) nm Non-operating segments Corporate and Other (c) ) ) 16
